t c memo united_states tax_court richard m downing petitioner v commissioner of internal revenue respondent docket no 6452-05l filed date b j hickert and seamus p smith for petitioner charles m berlau and michael l boman for respondent memorandum findings_of_fact and opinion thornton judge pursuant to sec_6320 and sec_6330 petitioner seeks review of respondent’s determination sustaining the filing of a federal_tax_lien with respect to petitioner’s and income_tax unless otherwise indicated section references are to the continued findings_of_fact the parties have stipulated some facts which we incorporate herein by this reference when he petitioned the court petitioner resided in kansas petitioner’s tax reporting on date petitioner wed astrid downing in what was to prove a short-lived marriage they divorced in about days after the wedding he and astrid downing moved to singapore where he was employed as senior vice president for a u s company seagate technology inc petitioner’s and astrid downing’s federal_income_tax reporting and the irs’s handling of their accounts is shrouded in mystery confusion and error although astrid downing filed her return prepared by h_r block on time for reasons not disclosed by the record she erroneously listed her filing_status as single provided a california address even though petitioner claims she then resided in singapore with him and used the name astrid m stevenson notwithstanding that her name according to petitioner’s testimony was astrid downing on her return astrid downing claimed a dollar_figure overpayment on date respondent refunded this amount to her continued internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure on date respondent received petitioner’s application_for an extension of time to file his income_tax return petitioner sought and respondent granted an extension until date on the ground that his tax_home was in a foreign_country and he expected to qualify for special tax treatment although petitioner represented on the application under penalties of perjury that he was including a dollar_figure income_tax payment he actually included only dollar_figure the dollar_figure payment respondent initially posted the dollar_figure payment to petitioner’s individual_account according to respondent’s records however petitioner still had not filed his return as of date when petitioner and astrid downing filed their joint_return which reflected an underpayment respondent transferred the dollar_figure payment to petitioner’s and astrid downing’s joint account used a portion of it to cover the underpayment and refunded the dollar_figure balance to petitioner and astrid downing who both endorsed the refund check in the meantime petitioner’s accountants ernst young l l p ernst young had prepared for petitioner various versions of his tax_return one version was a married filing separate_return which showed total_tax of dollar_figure for petitioner individually with dollar_figure owed after giving effect to prior payments including the dollar_figure payment ernst young also prepared a joint_return for petitioner and astrid downing the joint_return which showed total joint tax of dollar_figure for petitioner and astrid downing with dollar_figure owed after giving effect to prior payments including the dollar_figure payment at some point ernst young also prepared a form 1040x amended u s individual_income_tax_return purporting to amend the single return that astrid downing had filed for and to claim filing_status of married filing joint_return for astrid downing and petitioner the amounts of income deductions credits taxes and payments shown on the form 1040x are substantially identical to those shown on the joint_return previously described on line the form 1040x shows dollar_figure as the amount of tax paid with original return plus additional tax paid after it was filed petitioner contends that he and astrid downing executed this form 1040x and filed it sometime in date respondent’s records contain no indication that any joint_return for petitioner and astrid downing was ever filed or processed the record in this case includes no copy of any joint_return that is signed by astrid downing on date respondent received payment of dollar_figure which appears to be made up of the dollar_figure tax_liability shown on the joint_return plus dollar_figure of interest and dollar_figure in repayment of astrid downing’s date refund of this same amount the payment was accompanied by a payment voucher indicating that the payment was for astrid downing’s and petitioner’s joint account the payment voucher lists astrid downing as the primary taxpayer and petitioner as spouse respondent’s transcript indicates that the dollar_figure payment was posted to astrid downing’s account as a payment with return correspondence about returns by notice dated date and addressed to petitioner respondent indicated that petitioner had not filed his return and requested petitioner to provide information petitioner responded by letter dated date stating that he had been living and working in singapore in and that ernst young was responsible for my tax returns he stated that my return had been done and submitted by ernst young and that an amended_return had also been filed the letter stated that petitioner was enclosing both returns included with the letter were an unsigned copy of the previously described married filing separate_return for petitioner and a copy of the previously described joint amended_return for petitioner and astrid downing unsigned except for the signature of petitioner’s tax_return_preparer dated date in this correspondence petitioner listed an address in new hampshire in response respondent sent a letter dated date to petitioner’s new hampshire address the letter was addressed to petitioner and a former spouse ruby l downing but the heading and caption of the letter referenced only petitioner’s individual social_security_number in the letter respondent advised that the irs had received your federal_income_tax return but that it was not signed the letter requested that an enclosed declaration be signed and returned to respondent within days so the return could be processed in a letter to the irs dated date petitioner responded from the new hampshire address that he was not signing the declaration because he and ruby l downing were not married in and did not file a return in he stated that he had previously supplied respondent a copy of my return summary_assessment of petitioner’s income_tax in the meantime having received no response from petitioner within the 20-day deadline stated in respondent’s date letter respondent had summarily assessed against petitioner the dollar_figure tax reported on the copy of petitioner’ sec_2 also included with petitioner’s date letter was a copy of notice cp-515m information about your return completed and signed by petitioner under penalties of perjury on the notice cp-515m petitioner indicated that his filing_status for was married_filing_jointly married filing separate_return included with his date letter plus interest and penalties by notice dated date respondent advised petitioner that for his tax_year he had a balance due of dollar_figure after giving credit for previous payments except for the dollar_figure payment which as previously described had been applied partly to petitioner’s and astrid downing’s joint tax underpayment with the balance having been refunded to petitioner and astrid downing petitioner’s tax_return on date the irs received petitioner’s delinquent federal_income_tax return showing his address as being in idaho the idaho address petitioner’s return showed that he owed dollar_figure but no payment was remitted the irs assessed the tax_shown_on_the_return plus interest and penalties and by notice dated date advised petitioner that he owed dollar_figure on his account first power_of_attorney on date respondent received from petitioner form_2848 power_of_attorney and declaration of representative on date petitioner delinquently filed his federal_income_tax returns for and showing overpayments of dollar_figure and dollar_figure respectively the record does not reveal what address petitioner used on these returns in date respondent applied these overpayments against petitioner’s liability authorizing accountants l troy clayton and terry l roe to represent petitioner with respect to his through federal_income_tax the form_2848 lists the new hampshire address for petitioner and the idaho address for these accountants pursuant to the terms of the form_2848 original notices and other written communications were to be sent to petitioner and copies to mr clayton notice_of_intent_to_levy and notice_of_levy on date respondent sent to petitioner by certified mail to the idaho address a final notice_of_intent_to_levy and notice of right to a hearing for taxable years and petitioner did not receive this notice during neither he nor his accountants responded to this notice on or about date respondent mailed a notice_of_levy for and to charles schwab co and received in response dollar_figure which was applied to petitioner’s liability notice_of_federal_tax_lien filing on date respondent sent to petitioner by certified mail to the idaho address a notice_of_federal_tax_lien filing and right to a hearing for taxable years and petitioner’s request for hearing and second power_of_attorney by letter dated date petitioner responded to the date notice_of_federal_tax_lien filing and right to a hearing requesting a hearing the letter states the taxpayer also received an earlier notice_of_levy against funds on deposit with charles schwab the letter is signed by certified_public_accountant stuart douthett with an address in kansas enclosed with the letter was a form_2848 authorizing stuart douthett and harold wolgast to represent petitioner respondent treated this letter as a request for an equivalent_hearing with respect to the notice_of_levy and as a timely appeal from the notice of tax_lien appeals_office hearing on date petitioner’s case was received in respondent’s appeals_office in wichita kansas the case was initially assigned to appeals officer dee dugan by letter dated date and sent to the attention of appeals officer dugan mr douthett stated that in date petitioner had filed a separate return and that in date an amended_return was filed technically amending the return of astrid m downing to file a joint_return consequently the letter asserted it appears that the statute_of_limitations should have expired prior to the first notification received by the taxpayer in in addition the letter asserted that petitioner had not been given proper credit for the dollar_figure payment that he had included with his request for a filing extension with respect to his return appeals officer dugan began investigating this matter but retired before making any final_determination in an undated file memorandum addressed to greg appeals officer dugan stated that she was trying to get rid of a really messy cdp collection_due_process case as i don’t want anybody else to have to spend time unraveling the mystery in this file memorandum appeals officer dugan recounted petitioner’s explanation that in date he had filed a married filing separate_return that showed a balance due but that in date petitioner and astrid downing had filed an amended_return converting their prior returns to joint filing_status and had paid the dollar_figure balance shown on this amended joint_return appeals officer dugan’s file memo stated i happen to believe the taxpayer the file memo concluded if i post the amended_return along with the payments the taxpayer made there is no balance due on in a letter dated date and addressed to petitioner’s representative harold wolgast appeals officer dugan reiterated her belief that petitioner and astrid downing had filed a joint amended return she stated i do not know what the reason is for the return not being processed but i will request that it be input as of on date petitioner’s case was transferred to appeals officer troy talbott who continued to investigate petitioner’s case and to communicate in writing and by telephone with petitioner’s representative and with petitioner according to the appeals_office case activity records at various times appeals officer talbott requested petitioner to provide additional information including a statement from astrid downing that she had intended to file a joint_return with petitioner insofar as the record reveals petitioner never provided such a statement ultimately appeals officer talbott determined that no joint_return had been filed according to his case activity records however appeals officer talbott offered to abate the ftf failure_to_file_penalty apply the dollar_figure from excess collections and assume that a married filing separate_return was filed as of petitioner rejected this offer nevertheless the final notice_of_determination dated date adopted this approach while sustaining the notice of tax_lien an attachment to the notice_of_determination attachment --letter notice_of_determination states in pertinent part the administrative file includes a form_1040 for which was not signed by either the taxpayer or the preparer showing a tax_liability of dollar_figure claiming the parties also continued to disagree over the treatment of the dollar_figure payment that petitioner had submitted with his filing extension request respondent’s records showed that dollar_figure of this payment had been refunded to petitioner and astrid downing in petitioner proposed that half this refund be applied to his tax_appeals officer talbott rejected this offer but agreed to abate interest on petitioner’s tax_liability to the extent associated with a dollar_figure payment also on date respondent issued an equivalent_hearing decision letter concluding that the levy with respect to petitioner’s and tax was appropriate a credit of dollar_figure that was paid with form_4868 the irs stamped the page one of the form_1040 as being received on date and processed the return without a signature the form_1040 shows that the taxpayer was filing as married filing separate and that his spouse was astrid downing the administrative file includes an amended tax_return which was signed by the taxpayer and the preparer on date the amended tax_return shows that the taxpayer is electing to file a joint income_tax return with astrid downing however it was not processed by the irs all legal and procedural requirements are concluded to have been met in this case the transcripts show that the taxpayer was given credit for dollar_figure on the tax module and that a refund was issued to the taxpayer’s last_known_address the taxpayer has not established that an amended tax_return for electing to file jointly was filed within three years of the last date prescribed by law for filing of the separate_return or returns without taking into account any extension of time granted to either spouse it is my determination that the irs allow a credit of dollar_figure for abate the failure_to_file_penalty for and abate the interest and failure to pay penalty associated with the dollar_figure payment from the date it was received date until the date the irs issued a notice of demand for payment for which was on date opinion a statutory framework sec_6321 imposes a lien in favor of the united_states on all property and property rights of a person who is liable for and fails to pay tax after demand for payment has been made the lien arises when assessment is made and continues until the assessed liability is paid sec_6322 for the lien to be valid against certain third parties the secretary must file a notice_of_federal_tax_lien within business days thereafter the secretary must provide written notice to the taxpayer sec_6320 sec_6323 within days commencing after the end of the business days the taxpayer may request an administrative hearing before an appeals officer sec_6320 sec_301_6320-1 proced admin regs similarly sec_6330 provides for notice and opportunity for a hearing before the irs may levy upon the property of any person to be entitled to an administrative hearing under sec_6330 the person must request the hearing within the day period commencing the day after the date of the pre-levy notice sec_6330 sec_301_6330-1 proced admin regs once the appeals officer issues a notice_of_determination the taxpayer may seek judicial review in this court sec_6320 sec_6330 if the validity of the underlying tax_liability is properly at issue we review that issue de novo see 114_tc_604 other issues we review for abuse_of_discretion id b petitioner’s challenge to the notice_of_determination petitioner challenges respondent’s final notice_of_determination with respect to the notice_of_federal_tax_lien filing for his and tax years petitioner contends that respondent’s assessment of his income_tax was time barred because he and astrid downing filed their joint amended_return in date but assessment did not occur until well beyond the expiration of the 3-year limitations_period of sec_6501 respondent contends that sec_6330 precludes petitioner from raising this issue in this proceeding limitation on challenging underlying liability sec_6330 prescribes the matters that a person may raise at an appeals_office hearing including spousal defenses challenges to the appropriateness of the commissioner’s intended petitioner does not dispute the assessment of his income_tax which was based on amounts reported on but not paid with his return in his petition petitioner’s prayer for relief included a request that the court order respondent to offset any unpaid balance on his account by application of certain amounts that respondent has allegedly collected from petitioner and to refund certain remaining amounts petitioner has not raised this claim for relief in his trial memorandum or on brief we deem petitioner to have abandoned any such claim for relief in any event this court lacks jurisdiction in a collection review proceeding to order a refund_or_credit of tax 126_tc_1 collection action and possible alternative means of collection at the hearing the person may challenge the existence or amount of the underlying tax_liability only if the person did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the liability sec_6330 see sego v commissioner supra pincite 114_tc_176 the regulations define a prior opportunity to dispute an underlying tax_liability to include an opportunity for a conference with the appeals_office that was offered either before or after the assessment of the liability sec_301_6320-1 q a-e2 proced admin regs a taxpayer who previously received a notice under sec_6330 with respect to the same tax and tax periods and did not request a hearing with respect to that earlier notice has already had an opportunity to challenge the existence or amount of the underlying liability sec_301_6320-1 q a-e7 proced admin regs see 128_tc_48 126_tc_356 respondent contends and petitioner does not dispute that pursuant to this court’s precedents petitioner’s limitations_period argument constitutes a challenge to his underlying liability see 119_tc_140 117_tc_127 petitioner received no notice_of_deficiency with respect to his or tax respondent contends however that petitioner is not entitled to dispute his underlying liabilities in this proceeding because petitioner failed to take advantage of his prior opportunity to do so when on date while relying upon these precedents respondent also expresses disagreement with them stating it is respondent’s position that the issues raised by petitioner’s contentions involving the expiration of statutes of limitations and application of payments and credits are more properly characterized as issues relating to the unpaid tax in sec_6330 and should be reviewed for an abuse_of_discretion nevertheless respondent acknowledges that this court has held otherwise the administrative record shows that the appeals_office not only considered petitioner’s challenges but actually adjusted petitioner’s liability downwards in response to the issues he raised nowhere in the administrative record is there any allusion to the sec_6330 limitation it would appear that the administrative hearing was conducted and the notice of final_determination promulgated in adherence to respondent’s espoused position that the issues petitioner raised were not properly characterized as challenges to the underlying liability in these circumstances it might be questioned whether respondent has effectively waived the limitation imposed by sec_6330 cf 118_tc_572 holding that the appeals office’s consideration of the taxpayer’s challenge to his underlying liability in a situation where the taxpayer had received a statutory_notice_of_deficiency did not result in a waiver by the commissioner of the sec_6330 limitation petitioner however does not contend that respondent has waived the sec_6330 limitation accordingly we give this issue of waiver no further consideration respondent sent him a final notice_of_intent_to_levy and right to a hearing for taxable years and petitioner argues that he never received the date notice because it was sent to his accountants’ idaho address which was not and never had been the petitioner’s address thus petitioner argues the final notice_of_intent_to_levy was invalid and offered him no prior opportunity to contest his underlying liability for the reasons discussed below we agree with petitioner petitioner’s last_known_address sec_6330 requires that before making a levy the secretary notify the taxpayer in writing of the right to a hearing sec_6330 provides three options for the time and method of such a notice the notice must be either given in person left at the taxpayer’s dwelling or usual place of business or sent by certified or registered mail return receipt requested to the taxpayer’s last_known_address sec_6330 regulations under sec_6330 and sec_6331 cross-reference sec_301_6212-2 proced admin regs to define last_known_address sec_301_6330-1 sec_301_6331-2 proced admin regs as a general_rule a taxpayer’s last_known_address is the address that appears on the taxpayer’s most recently filed and properly processed federal tax_return unless the internal_revenue_service irs is given clear and concise notification of a different address sec_301_6212-2 proced admin regs on date the irs received petitioner’s return showing his accountants’ idaho address for reasons not revealed by the record respondent did not process this return until date in the meantime on date respondent had received petitioner’s form_2848 instructing that original notices and other written communications be sent to petitioner at the new hampshire address and copies be sent to his accountant mr clayton at the idaho address respondent contends that notwithstanding his receipt of petitioner’s form_2848 on date petitioner’s last_known_address was his accountants’ idaho address as shown on petitioner’s return which was processed on date because this was the last return that was filed and properly processed before date the date on which respondent sent the notice_of_intent_to_levy to the idaho address respondent seems to suggest that respondent’s processing of petitioner’s return about a week after on brief respondent observes in a footnote that petitioner also listed the idaho address on his timely filed federal_income_tax return respondent does not contend however that the address shown on petitioner’ sec_2002 return should establish his last_known_address as of date ostensibly because thi sec_2002 return was not processed until date accordingly we give this issue no further consideration receiving the form_2848 caused petitioner’s last_known_address to revert to the idaho address shown on that return we disagree in the first instance respondent has offered no explanation why petitioner’s return which the irs received on date was not processed until date according to the commissioner’s revenue_procedure a return will be considered properly processed after a 45-day processing period which begins the day after the date of receipt of the return by the internal_revenue_service center revproc_2001_18 sec_5 2001_1_cb_708 it appears that this 45-day processing period for petitioner’s return would have expired before respondent received the form_2848 hence pursuant to the revenue_procedure it would appear that petitioner’s return should be considered as having been processed before respondent received the form_2848 assuming then that petitioner’s last_known_address before he filed the form_2848 was the idaho address as shown on his return form_2848 provided respondent clear and concise notification of a change_of address to the new hampshire address see hunter v commissioner tcmemo_2004_ petitioner’s new hampshire address thus became his last_known_address notwithstanding respondent’s belated processing of petitioner’s return more fundamentally we reject respondent’s suggestion that pursuant to sec_301_6212-2 proced admin regs clear and concise notification of an address different from that appearing on the taxpayer’s most recently filed and properly processed federal tax_return is effective only if made after the tax_return is processed the relevant question is not whether the irs received the change_of address notification before or after the last-filed return was processed rather what is of significance is what respondent knew at the time the notice was issued and attributing to respondent information which respondent knows or should know with respect to a taxpayer’s last_known_address through the use of its computer system 91_tc_1019 if the irs has become aware of a change_of address it may not rely on the address listed on the last-filed return but must exercise reasonable diligence in ascertaining the taxpayer’s correct address 83_tc_626 see buffano v commissioner tcmemo_2007_32 upon receiving petitioner’s form_2848 on date respondent should have known with the exercise of reasonable diligence that the address shown on the form_2848 superseded the idaho address shown on petitioner’s return which respondent had received months earlier as we stated in somewhat analogous circumstances in hunter v commissioner supra respondent bears the burden of conforming his actions to the knowledge at his disposal respondent failed to do so we conclude and hold that respondent failed to send the final notice_of_intent_to_levy to petitioner’s last_known_address and that the notice was therefore invalid see buffano v commissioner supra whether to impute to petitioner knowledge of the notice_of_intent_to_levy on reply brief respondent suggests that it is ultimately irrelevant whether the final notice_of_intent_to_levy was mailed to petitioner’s last_known_address because it was in fact actually received by petitioner’s attorney-in-fact in sufficient time to meet the deadline for filing a timely appeal with the appeals_office in support of this contention respondent cites 235_f3d_886 4th cir affg tcmemo_1996_256 and estate of citrino v commissioner tcmemo_1987_565 in each of those cases a statutory_notice_of_deficiency was held valid even though not mailed to the taxpayer’s last_known_address in each of those cases however the notice was obtained by the taxpayer or the attorney who then filed a timely petition by contrast neither petitioner nor his accountant ever responded to the final notice_of_intent_to_levy petitioner testified credibly that he received no copy of the final notice in and that if he had received it he would have requested a hearing although the evidence suggests that petitioner’s idaho accountants received the final notice_of_intent_to_levy there is no evidence that his idaho accountants forwarded it to petitioner or discussed it with petitioner during or that petitioner otherwise actually received notification of the final notice in time to request a sec_6330 hearing pursuant to the form_2848 that respondent received on date petitioner’s idaho accountant mr clayton was supposed to receive only copies of notices the original notices were supposed to have been sent directly to petitioner mr clayton might have been justified in thinking that this is what happened by the time petitioner requested a hearing in date he was being represented by other accountants in kansas in these circumstances we decline to impute to petitioner knowledge of the final notice_of_intent_to_levy see calderone v commissioner tcmemo_2004_240 we conclude and hold that petitioner had no prior opportunity to dispute his underlying income_tax_liability accordingly we conclude that sec_6330 does not preclude petitioner from challenging his underlying liability in this proceeding whether petitioner and astrid downing filed a joint return as previously discussed petitioner claims that the assessment of his tax was made more than years after he and astrid downing filed a joint_return in and consequently is time barred pursuant to sec_6501 for the reasons described below we conclude that petitioner never filed his return accordingly the assessment was not time barred see sec_6501 in the final notice_of_determination respondent’s appeals_office treated petitioner as having filed his married filing separate_return on date for purposes of abating penalties and interest and reallocating certain of petitioner’s payments to his account although the notice_of_determination does not state the rationale for these downward adjustments the administrative record reveals that the appeals officer recommended these adjustments on the basis of an assumption that petitioner had filed his married filing separate_return in date notwithstanding any contrary implication that might arise from this aspect of the final notice_of_determination the parties now agree that petitioner filed no married filing separate_return in petitioner states on brief contrary to his prior representations to the irs and contrary to his position at trial that the married filing separate_return had never been filed instead petitioner insists that he and astrid downing filed a joint return in date a tax_return is generally invalid unless signed under penalties of perjury sec_6065 returns are required to be signed in accordance with forms or regulations prescribed by the secretary sec_6061 the applicable regulations require each individual shall sign the income_tax return required to be made by him except that the return may be signed for the taxpayer by an agent who is duly authorized in accordance with paragraph a or b of sec_1_6012-1 to make such return sec_1_6061-1 income_tax regs a judicially crafted exception to this general_rule holds that if an income_tax return is intended by both spouses as a joint_return the absence of the signature of one spouse does not prevent their intention from being realized 56_tc_1 see 270_f3d_1297 10th cir affg tcmemo_1999_426 there is no indication in respondent’s records that petitioner and astrid downing ever filed any joint_return or that respondent ever processed any such joint_return petitioner has introduced into evidence copies of two different versions of a form 1040x that he alleges he and astrid downing jointly filed in date neither version bears astrid downing’s signaturedollar_figure although each version shows the signature of a tax petitioner does not contend that he and astrid downing ever filed the original joint_return that ernst young prepared but only the form 1040x purporting to amend astrid downing’s single return to claim joint filing_status one version is a copy as enclosed in petitioner’s date letter to the irs and shows the signature only of the tax preparer dated date the other version dated date shows the signatures of both petitioner and the tax preparer the two versions are otherwise substantially identical although the date version appears to contain continued preparer petitioner does not contend and the evidence does not show that the preparer’s signature qualifies as the signature of a duly authorized agent for astrid downing pursuant to the regulations petitioner’s testimony regarding the circumstances of his purported filing of his income_tax return was vague and inconsistent conspicuously absent from his testimony was any convincing explanation of how or when astrid downing allegedly signed a joint_return petitioner did not call astrid downing as a witness and has otherwise offered no credible_evidence to establish that astrid downing ever intended to file a joint_return with him or that she even tacitly consented to the filing of a joint_return for astrid downing’s intent in this regard is made more problematic by the undisputed fact that before the amended joint_return was purportedly filed she had filed a single return for under a name other than her married name and listed an address other than petitioner’s singapore address petitioner has failed to persuade us that astrid downing ever intended to file a joint_return with him continued additional forms and schedules petitioner has not adequately explained how these two versions came about or why he included the date version in his date correspondence with the irs but now appears to claim the date version as the relevant one the copies of the incompletely executed form 1040x purporting to amend astrid downing’s single return and claim joint filing_status for petitioner and astrid downing show dollar_figure as amount of tax paid with original return plus additional tax paid after it was filed respondent’s records show that this amount was posted to astrid downing’s account as a payment with return dollar_figure petitioner relies upon this entry as establishing that the return was filed and processed by the irs we disagree at most this entry might suggest that a joint_return was tendered with payment and that an irs employee accepted the payment such action by an irs employee however would not waive the statutory requirements for a valid_return see 281_us_245 olpin v commissioner supra pincite smart v commissioner tcmemo_1987_279 wallace v commissioner tcmemo_1975_133 petitioner places great weight on the preliminary assessments of appeals officer dugan who first handled petitioner’s appeals hearing in an undated internal memo and in a letter to petitioner’s representative appeals officer dugan stated that she believed on the basis of her preliminary investigation that petitioner and astrid downing had filed a in the final notice_of_determination the appeals_office concluded that petitioner should be given credit for the dollar_figure payment joint amended_return in date as petitioner claimeddollar_figure when petitioner’s case was eventually transferred to appeals officer talbott however he was unable after investigation to establish that astrid downing had signed or had intended to file any joint_return the administrative record indicates that appeals officer talbott requested petitioner to provide a statement from astrid downing that she had intended to file a joint_return insofar as the record reveals petitioner never provided such a statement ultimately the final_determination reflected appeals officer talbott’s conclusion that petitioner and astrid downing never filed a valid joint_return on the at trial respondent objected to admitting these two documents into evidence on the grounds that they are hearsay they are the opinions of a lower level irs agent they are not the position of the service and not binding on the service the court provisionally admitted the documents into evidence subject_to respondent’s right to renew his objections on brief on brief respondent renews his objections but on different grounds than asserted at trial on brief respondent does not assert any hearsay objection we deem respondent to have waived any such objection in any event as shown by the discussion in the text we do not rely upon these documents to prove the truth of the matters asserted therein moreover we do not rely upon appeals officer dugan’s conclusions expressed in these documents and do not view them as binding upon the irs on brief respondent also objects that admission of these documents into evidence is contrary to fed r evid and we disagree fed r evid which limits admissible testimony to matters as to which the witness has personal knowledge is not germane inasmuch as the documents in question do not represent testimony of a witness similarly fed r evid which relates to opinion testimony by lay witnesses is not germane accordingly we overrule respondent’s new and renewed evidentiary objections to exhibits 31-p and 32-p basis of all the evidence in the record we must concur with this conclusion summary_assessment of petitioner’s tax this does not end the matter however for in seeking to deflect petitioner’s limitations_period argument respondent now contends apparently for the first time in this proceeding that petitioner filed his married filing separate_return in date when petitioner included in correspondence to the irs an unsigned copy of his married filing separate_return along with a copy of a joint amended_return signed only by the preparer dollar_figure in response to this argument petitioner contends that in his date correspondence he admitted only the liability shown on the copy of his and astrid downing’s amended joint_return included therewith and that he did not admit the liability shown on the unsigned copy of his married_filing_separately return petitioner contends that respondent improperly assessed his tax on the basis of the unsigned copy of his married filing separate_return without first issuing the required statutory_notice_of_deficiency see sec_6213 pursuant to sec_6201 the secretary is authorized to assess all taxes determined by the taxpayer or by the respondent does not contend however that we should modify those aspects of the final notice_of_determination that treated petitioner as having filed a married filing separate_return in date secretary as to which returns are made under this title respondent cites and we have discovered no authority to suggest that the unsigned copy of petitioner’s married filing separate_return should be considered a valid_return for purposes of sec_6201 cf sec_6065 generally requiring any return to contain or be verified by a written declaration that it is made under penalties of perjury 28_tc_338 the respondent does not cite any decision where it was held that an unsigned and otherwise unverified duplicate copy of a purported income_tax return was held to be the return required by statute and was to be given effect as such an unsigned return is no return at all 52_tc_986 affd on this issue revd and remanded on other grounds 444_f2d_770 3d cir see 757_f2d_1071 10th cir a signature on a letter attached to the return cannot be considered an imputed signature on the return itself 72_tc_818 moreover even if we were to assume arguendo that the irs accepted petitioner’s unsigned copy of the married filing separate_return and processed it such acceptance would not cure an invalid return see olpin v commissioner f 3d pincite dixon v commissioner supra pincite pursuant to the deficiency procedures the commissioner generally is precluded from assessing a deficiency until he has mailed the taxpayer a notice_of_deficiency and the period for filing a timely petition in this court has expired see sec_6213 respondent issued no notice_of_deficiency to petitioner sec_6330 requires in the case of any hearing conducted with respect to a proposed collection action that the appeals officer obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met pursuant to this provision the appeals officer must verify among other things that tax was properly assessed 126_tc_237 the verification requirement may be met where the appeals officer secures formal or informal transcripts showing that the tax was properly assessed and that the taxpayer had been properly notified of the assessment see id see also 338_f3d_463 5th cir the verification requirement was satisfied where an appeals officer referred to a form_4340 certificate of assessments payments and other specified matters to determine that the irs had followed legal and administrative procedures 329_f3d_1224 11th cir form provides prima facie evidence that the irs has complied with its statutory duties affg 118_tc_365 the final notice_of_determination notes without comment that the irs processed a married filing separate form_1040 u s individual_income_tax_return that was not signed by either petitioner or the preparer the final notice_of_determination goes on to state summarily all legal and procedural requirements are concluded to have been met in this case the final notice_of_determination does not however reveal the basis for this statement as it might pertain to the propriety of a summary_assessment made on the basis of the unsigned copy of the married filing separate_return indeed the administrative record does not show that the appeals officer ever specifically considered the issuedollar_figure respondent has offered no reasoned defense of his summary_assessment of petitioner’s tax on as previously discussed the appeals officer assumed for purposes of abating penalties and interest and reallocating certain payments that petitioner filed a married filing separate_return in date if we were to infer that the appeals officer meant to assume that petitioner’s married filing separate_return was filed in date for all purposes this might explain why the appeals officer would not have felt it necessary to address whether summary_assessment was properly made on the basis of the unsigned copy of petitioner’s married filing separate_return that the irs received in if we were to indulge the assumption however that petitioner filed a married filing separate_return in date then we would have to agree with petitioner that the assessment in was outside the 3-year limitations_period of sec_6501 as previously discussed both parties now agree that petitioner filed no married filing separate_return in the basis of the record before us we conclude that petitioner’s tax was improperly assessed summarily without the issuance of a statutory_notice_of_deficiency accordingly we conclude and hold that the final notice_of_determination sustaining the notice of tax_lien_filing is invalid insofar as it pertains to petitioner’s tax_year see 125_tc_14 c equivalent_hearing decision letter if a person requests a hearing pursuant to sec_6330 but the request is untimely ie the hearing request is not made within the 30-day period commencing the day after the date of the pre-levy notice see sec_6330 sec_301_6330-1 proced admin regs the person is not entitled to a hearing but nevertheless may receive a so-called equivalent_hearing see 116_tc_255 sec_301_6320-1 sec_301_6330-1 proced admin regs at the conclusion of an equivalent_hearing the appeals_office does not issue a notice_of_determination but instead issues a decision letter which generally includes the same information as a notice_of_determination sec_301_6320-1 q a-i5 i q a-i5 proced admin regs as previously discussed petitioner did not timely request a hearing in response to the final notice_of_intent_to_levy issued date because it was not sent to his last_known_address and he did not receive it petitioner received an equivalent_hearing decision letter regarding the levy an equivalent_hearing decision letter unlike a notice_of_determination generally does not constitute a determination for purposes of sec_6320 or sec_6330 and so does not provide the requisite basis for invoking this court’s jurisdiction under sec_6320 or sec_6330 see 116_tc_263 kennedy v commissioner supra cf 119_tc_252 holding that a decision letter issued in response to a timely request for a hearing provides the requisite jurisdictional basis under sec_6330 petitioner has not properly placed before us any request to review the equivalent_hearing decision letter as to the proposed levy upon his propertydollar_figure nevertheless as previously discussed we have held that the final notice_of_intent_to_levy issued date was invalid because respondent did not send it to petitioner’s last known addressdollar_figure d conclusion respondent’s final_determination sustaining the filing of the notice_of_federal_tax_lien is not sustained insofar as it relates to petitioner’s tax_year petitioner’s original petition filed date broadly challenges respondent’s assessment of his income_tax and respondent’s accounting for his payments on his and account but does not expressly mention either the notice_of_determination regarding the federal_tax_lien or the decision letter with respect to the levy the petition as originally filed makes no express reference to sec_6320 or sec_6330 or any other statutory basis for this court’s jurisdiction contrary to rule b the petition as originally filed includes no copy of the notice_of_determination at the commencement of the trial petitioner amended his petition to assert that he had requested irs appeals_office consideration in response to a notice_of_federal_tax_lien filing and your right to a hearing under ir sec_6320 regarding alleged liabilities for and and that on date respondent had issued the notice_of_determination concerning the filing of the federal_tax_lien attached to the petition thus amended is a copy of said notice_of_determination in his opening brief and reply brief petitioner states identically this tax_court proceeding is an appeal from a cdp hearing that petitioner requested in response to a notice_of_federal_tax_lien filing issued by respondent for an alleged income_tax assessment if petitioner had properly placed in issue any challenge to the equivalent_hearing decision letter our holding as to the invalidity of the final notice_of_intent_to_levy would have been relevant in deciding the proper basis for dismissal of this issue see 116_tc_255 buffano v commissioner tcmemo_2007_32 to reflect the foregoing an appropriate decision will be entered
